Citation Nr: 1136286	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946.  He died in January 2007; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant requested a personal hearing before a Veterans Law Judge at the RO.  She withdrew her hearing request in writing in May 2011.

At the time of death the Veteran had pending claims for entitlement to increased ratings for partial paralysis of the right ulnar nerve and for PTSD.  In addition he had a pending claim for service connection for hypertension as secondary to PTSD.  The appellant has attempted to continue the Veteran's appeal as to these issues.  Under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A), substitution may be made in the case of a claimant who dies on or after October 10, 2008.  In this case the Veteran died on January [redacted], 2007 prior to the enactment of the Act, as such substitution is not possible.

In addition, the appellant, in a document dated January 17, 2008 and received by VA on April 4, 2008 (over a year after the Veteran's death) noted that the, "Widow feels that she is entitled to any benefits that are accrued-incurred due to the Veteran."  The threshold requirement for an accrued benefits claim is that the claim must be filed within 1 year of a Veteran's death.  See 38 U.S.C.A. § 5121(c).  The Board notes that in March 2007, two months after the Veteran's death, the appellant filed an appeal to the Board of Veterans Appeals on the Veteran's pending claims.  Veterans claims as a matter of law do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, in this case, the Board refers the issues of entitlement to increased ratings for partial paralysis of the right ulnar nerve and PTSD, and service connection for hypertension as secondary to PTSD to the RO to make a determination as to whether the March 2007 Appeal to the Board may be considered as an accrued benefits claim as to these issues.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2007.  The death certificate indicates that the cause of his death was coronary artery disease.  Other significant conditions contributing to death but not resulting in the underlying cause of death listed were diabetes, congestive heart failure, end stage renal disease, and hypertension.
 
2.  During the Veteran's lifetime, service connection was in effect for PTSD, and partial paralysis ulnar and interossei nerves each rated as 30 percent disabling; tinnitus rated as 10 percent disabling; and scar, gunshot wound, residual of infection right index finger, bilateral hearing loss, and residuals of shrapnel wound right buttocks and right leg, each rated as non compensable.  The combined service connected disability rating assigned was 60 percent.

3.  The competent and probative evidence of record does not relate the Veteran's death to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the appellant in July 2008 that addressed substantially all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.   A December 2008 letter notified the appellant of the laws regarding degrees of disability and effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that not all the elements of Hupp were met with the July 2008 notice, as the appellant was not informed of what conditions for which the Veteran was service-connected.  However, this notice defect has not resulted in prejudice, as the appellant has demonstrated that she was already aware of the Veteran's service- connected disabilities. The Board also acknowledges that the Veteran was not provided with pre-adjudication Dingess notice.  However, because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot. See Dingess, 19 Vet. App. at 473.

Specifically, as noted in the introduction she has continued to pursue increased ratings claims for the Veteran's service connected PTSD and partial paralysis of the ulnar nerve condition which had each been rated as 30 percent disabling.  She also presented an argument on why she believed that there was a relationship between the Veteran's service connected PTSD and the cause of his death.  Moreover, throughout the appeal period, the appellant specifically referenced the Veteran's service connected conditions, and the July 2005 rating decision which granted service connection for PTSD, hearing loss, tinnitus, residuals of infection of the right index finger, residuals of a shrapnel wound to the buttocks and right leg, and gunshot wound scar to the right arm.  In addition it was noted in the Veteran's statements in support of his claims prior to his death that he was dictating his statements to his spouse who was typing and or writing his statements in support of his claims as he was no longer able to write or type them himself.  Therefore, based on the foregoing, the Board determines that the appellant had actual knowledge of what conditions for which the Veteran was service connected.  Accordingly, she has incurred no prejudice by not receiving this notice, and remanding the claim in order to repair this defect would only unnecessarily delay resolution of the claim.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover the record also contains extensive private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, the appellant was provided an opportunity to set forth her contentions during a scheduled Travel Board hearing although she withdrew her hearing request in May 2011 prior to the actual hearing.

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  But Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim as the evidence shows that the Veteran's service connected conditions neither caused nor contributed to his death.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).
The appellant has alleged, in essence, that the Veteran's service connected PTSD caused hypertension which led to his death.  A review of prior rating decisions reveal that prior to his death service connection was denied for hypertension secondary to PTSD based on a lack of supporting evidence revealing a medical relationship between his PTSD and hypertension.

At the time of the Veteran's death, service connection was in effect for PTSD and partial paralysis ulnar and interossei nerves each rated as 30 percent disabling; tinnitus rated as 10 percent disabling; and scar, gunshot wound, residual of infection right index finger, bilateral hearing loss, and residuals of shrapnel wound right buttocks and right leg, each rated as non compensable.  None of these disabilities are listed on the Veteran's death certificate.  Thus, service connection for the cause of the Veteran's death can only be shown if there is evidence directly linking the Veteran's causes of death coronary artery disease; and, other significant conditions contributing to death but not resulting in the underlying cause of death (diabetes, congestive heart failure, end stage renal disease, and hypertension) to his military service, to include showing a nexus between his death and a service-connected disability.

The Veteran's service treatment records are negative for any relevant findings of 
coronary artery disease, diabetes, congestive heart failure, end stage renal disease, or hypertension.  The veteran was discharged from service as a result of a shrapnel wound resulting in a partial paralysis of the right ulnar nerve incurred during combat in April 1945.

A January 2003 private hospital report noted that the Veteran was admitted with chest pains.  He reported a medical history including diabetes (40 years), renal cell carcinoma, chronic renal insufficiency, CAD, angina pectoris, hyperlipidemia, and transient ischemic attacks.  

A July 2004 VAMC record noted that the Veteran requested to be seen and treated at the VAMC for various conditions including hypertension and kidney failure-end stage.  It was noted that he had been followed through Kaiser Permanente for diabetes, hypertension, coronary artery disease (CAD) with SP angioplasty, and renal failure.

An August 2004 VAMC notation indicated that the Veteran wanted to continue treatment through Kaiser as he had been seen there for 15 years.  

An August 2004 private hospital report noted that the Veteran was admitted with multiple medical problems due to worsening renal failure after an unsuccessful attempt to open a right coronary artery lesion.  Arrangement was made for the Veteran to begin undergoing dialysis.  

A January 2005 letter from the Veterans Center noted that the Veteran was concerned about a claim for PTSD. The RO noted no record of this claim.

Subsequently in June 2005, the Veteran was provided a fee based VA psychiatric examination.  He reported current mood symptoms occurring after his retirement.  He had been receiving individual counseling through the Veterans Center for one year.  He did not receive any inpatient psychiatric treatment nor required any psychiatric medications.  The Veteran was diagnosed with PTSD and a mood disorder due to general medical condition.  The examiner opined that his symptoms were moderate.

Service connection was granted for PTSD by rating action in July 2005 as of August 2004, the date of receipt of his claim.

Appellant submitted a copy of a December 2005 letter from Antonio Antoniou, M.D., which was dated prior to the Veteran's death.  Dr. Antoniou's letter noted that the Veteran had been under his care for many years and treated for multiple conditions including diabetes, heart disease, kidney disease, and hypertension.   He noted that he had been asked to write a letter explaining hypertension and its relations to PTSD.  He opined that, "In my opinion stress is one of the many factors that can have an effect on ones blood pressure thus it is possible for [the Veteran's] blood pressure to have been affected by his PTSD."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that this letter was previously considered in March and December 2006 rating decisions which denied service connection for hypertension secondary to PTSD during the Veteran's lifetime.  In addition, it is noted that the Veteran's hypertension and coronary artery disease were chronic and longstanding; whereas his PTSD was only diagnosed and treated since approximately 2004 or within 3 years of his death.  The Veteran's hypertension preceded his PTSD by many years.

Additionally, the opinion from Dr. Antoniou is too speculative as to the effect of PTSD on the Veteran's hypertension, merely stating it is possible that it had an effect.  In any event, there is no link suggested between PTSD sand the Veteran's death.  At best there is a "possible" link between PTSD and hypertension, but there is no further medical opinion indicating that hypertension caused or contributed substantially to the Veteran's death.  The link between a service-connected disability, PTSD, and the Veteran's death is too attenuated to allow a grant of service connection for the cause of the Veteran's death.

There are no opinions of record directly relating the Veteran's cause of death to his military service, as a result of any service connected conditions, or as secondary to a service connected condition.   

Ultimately, the evidence of record does not relate the Veteran's causes of death, 
coronary artery disease and other significant conditions including diabetes, congestive heart failure, end stage renal disease, and hypertension, to his military service, or as a result of his service-connected PTSD.   For that reason, service connection for the cause of the Veteran's death is not warranted.

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  There is no doubt to be resolved, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


